—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about December 18, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of burglary in the second degree, and placed him with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations. Concur— Ellerin, P. J., Nardelli, Williams, Rubin and Andrias, JJ.